Title: To Benjamin Franklin from Sarah Bache, 14 January 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia January 14 1781
Your letter by Capt Read has afforded us great Pleasure, tis’ a long time since we have been made so happy, our little Benjamins improvement has delighted us, Your answer to his letter is one of the best in the world, William shall get it by heart, and I hope they will neither of them ever forget it— the letter you mention to have wrote telling us Benny had obtained a prize has never yet come to hand, I have wrote several times lately, but I hear there are seven vessels out of twelve carried into N York, I am much afraid more of my letters go there, than what reach France.

Many People have been very much alarmed lately, by the Soldiers of the Pensilvania line leaving their Officers and Marching towards this City to demand their Cloathing and pay from Congress, they have been without both for a long time, and frequently without provisions, in Marching down they were Commanded by a Serjeant, and the greatest regularity observed, and tho a hogshead of Rum was given them at Princetonn they never drank a drop, gaurd was kept at all the Tavern doors during their stay there— they declared on coming off, that if the Enemy should come out of N York, they would turn back immediately, that they by no means meant to give up the Cause, but would fight whenever ocasion called as bravely as ever they had done, two Spies, a British Serjeant and one Ogden a Reffuge were sent out to them by Sir Harry Clinton, offering to send a party out to conduct them Safe to him, when he would pay them all that was due from the Congress who he said were neither able nor willing to pay them, and after all to leave them at liberty to join him or not as they should think proper, they rejected his proposal like Americans, delivered up the spies to the Philad. light horse, who went out with the President of the State to prevent their coming on to town. Sir Harry’s Embassadors have receiv’d their reward, I trust their are no more Arnolds amongst us, last night we had the Pleasure to hear the matter was happily setled but how I know not and the Soldiers returning to Camp, there is still a great deal of Virtue left in the Army, I do not know what would become of us if there were not, for our great folks appear to me to be intirely taken up with trying to raise their Fortunes, or endeavouring to gain honners, this is quite an altered place since you left us, but all revolutions produce a change of manners, and we are not to wonder at the alterations we now see—
I hear Mr Payne is gone to France with Mr Lawrence, he did not call on us, I had a little dispute with him more than a year ago about Mr Deane, since which time he has never even moved his hat to me, he has lately wrote a Pamphlet called Public Good, which you will receive, tis called sensible, but he appears througout to be much afraid of his old employers the Lee’s, who are interested Virginians, there never was a man less beloved in a place than Payne is in this, having at different times disputed with everybody, the most rational thing he could have done would have been to have died the instant he had finished his Common Sense, for he never again will have it in his power to leave the World with so much credit— The Marques de Fayatte did us the honnour of a Visit when in Town, he is expected here again to stay some time, he is greatly admired and belove’d wherever he goes.— The French officers are genneraly spoken very higly of, your Mrs Greene in a late letter to me says “The French Troops in Rhoad Island, are under such strict disapline that the inhabitants suffer but very little from them, the Officers have Won many of the Tory Ladies, that could not bear the thoughts of their coming, they are very high in our Books—” Our Family are now very well, I am obliged to be very carefull of myself— Mr Bache will write, the Children join in duty with Your Affectionate Daughter
S Bache
